Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 22, 2019 has been entered.

Status of the Application
This is a non-final action in response to applicant’s arguments filed on 04/08/2021.
Claim(s) 1-20 is/are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim(s) 1, 3, 6-8, 10, 13-15, 17, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Smirnov, (US Pat. NO. 6321133), hereinafter Smirnov, in view of Comstock, (U.S. Pub. No. US 20130246112 A1), hereinafter Comstock, Helfman, (U.S. Pub. No. US 2016/0342897A1), hereinafter Helfman.

Regarding Claim 1, Smirnov teaches
	A computer-implemented method performed by at least one processor, (Col. 11, L. 52-54, Note that the scheduler and the model may each be implemented in a computer system having a general-purpose processor),
the method comprising: accessing, by the at least one processor, workflow information describing a workflow that includes multiple nodes and at least one connector that connects at least one pair of the nodes, (Col. 2, L. 18-21, The model may be arranged as a directed graph, having a first number of state nodes and a second number of task nodes interconnected with the state nodes to define one or more paths through the directed graph)
one or more conditional sequence connectors, wherein each conditional sequence connector connects a user task node with a subsequent node and comprises condition information which defines a condition in which the workflow will be executed during run-time; (Col. 2, L. 18-36, The model may be arranged as a directed graph, having a first number of state nodes and a second number of task nodes interconnected with the state nodes to define one or more paths through the directed graph, each of the paths comprising an alternating series of one or more of the state nodes and one or more of the task nodes with any predecessor state node in one of the paths representing a precondition for a subsequent task node along the one of the paths and any following state node of the subsequent task node along the one of the paths representing a result of applying one or more actions that correspond to that task node. The state nodes may be virtual representations of inventory items of the manufacturing environment. Alternatively, at least a subset of the state nodes as arranged in the hierarchy defined by the directed graph may collectively define a bill of materials for the manufacturing environment. Or, the first number of state nodes may define a route through the directed graph, Col. 7, L.61-64, To summarize, within the alternating structure of state nodes and task nodes, a predecessor state node in one of the paths (i.e., workflows) represents a precondition for a subsequent task node along that path, Col. 9, L. 55-56, Notice then that model 20 may be created by examining the prerequisites and/or preconditions that must exist)
 in response to receiving the one or more conditional sequence connectors, automatically, extracting, by the at least one processor, the condition information from each conditional sequence connector;, (Col. 9, L. 55-59, Notice then 
and automatically modifying, by the at least one processor... the modifying comprising: generating decision information based on the extracted condition information, (Col. 9, L. 59-63, These prerequisites and actions are then combined in the logical hierarchy discussed above to form a single model in which the bill of materials (represented by the individual inventory items) and the bill of resources (represented by the collection of actions) are integrated with one another, Col. 11, L. 31-39, Task nodes 120a-120i may be included in a model where significant or important differences (e.g., in execution time, capacity, etc.) between operators and/or printing machines is important. Thus, including such detail provides an associated scheduler with multiple possible routes for scheduling production processes. Notice that any of thee or other levels of detail may be accommodated in a model of the manufacturing environment of interest without deviating form the overall structure of the directed graph discussed above)
dynamically updating a presentation of the ... UI to indicate the decision information included in the user task, (Col. 12, L. 62-66, model 144 accurately reports the current state of the manufacturing environment to scheduler 148. This state is continually updated according to updates 152 provided by workflow engine 142. Workflow engine 142 receives update information (e.g., representing task completions, state availability, process availability, resource availability, etc.) and provides the 

Smirnov does not teach but Comstock teaches 
a the workflow defined through a user interface (UI) of a workflow management program , (Para. 22, FIG. 1 shows that system 100 generates user interface displays 102. In one embodiment, user interface displays 102 have user input mechanisms for receiving inputs from user 104 so that user 104 can interact with, and control, project management system 100. The user input mechanisms can be elements that the user allow to provide inputs using a point and click device, a keyboard, touch gestures, voice, etc),
receiving, by the at least one processor and from a user interacting with the first UI of the workflow management program, (Para. 22, user input mechanisms can be elements that the user allow to provide inputs using a point and click device, a keyboard, touch gestures, voice, etc)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smirnov to incorporate the teachings of Comstock. Doing so would provide an input mechanism for user to control a project management system (See Para. 22 of Comstock).

	Smirnov and Comstock does not teach but Helfman teaches
a second UI, wherein the second UI is different from the first UI, and wherein  the second UI is associated with executing the user task node; a second UI to indicate the node and rendering at least one interactive UI element associated with the decision in the second UI, (Clm 5, The computer-readable media of claim 4, wherein the computer-executable instructions further comprise instructions that cause the one or more processors to disable a second user interface element when selection of the second user interface element does not narrow a first result set of possible final decisions corresponding to the selection of the first user interface element received from the user)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smirnov to incorporate the teachings of Helfman. Doing so would provide a browser for decision-making that provides interactive visualization of a decision within a complex network (See Para. 2 of Helfman).

System claim 8 and computer readable media 15 correspond to the method claimed in claim 1, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

	Regarding Claim 8 Smirnov further teaches at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations comprising:, (Col. 11, L. 52-59, Note that the scheduler and the model may each be implemented in a computer system having a general-purpose processor and an accompanying memory and input/output system. The scheduler, for example, may 
	Regarding Claim 15 Smirnov further teaches One or more computer-readable storage media storing instructions which, when executed, cause at least one processor to perform operations comprising, (Col. 11, L. 52-59, Note that the scheduler and the model may each be implemented in a computer system having a general-purpose processor and an accompanying memory and input/output system. The scheduler, for example, may represent executable or other code representing a series of computer-readable instructions to be executed by the processor in accordance with the discussion provided below).

		Regarding Claim 3, Smirnov Comstock and Helman teaches all of the elements of the independent claim 1, upon which claim 3 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.
	
Smirnov further teaches
wherein each conditional sequence connector corresponds to a branch of a decision associated with the decision information, (Col. 2, L. 23-28, with any predecessor state node in one of the paths representing a precondition for a subsequent task node along the one of the paths and any following state node of the subsequent task node along the one of the paths representing a result of applying one or more actions that correspond to that task node, Col. 2, L. 34-35, the first number of 

System claim 10 and computer readable media 17 correspond to the method claimed in claim 3, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

		Regarding Claim 6, Smirnov Comstock and Helfman teaches all of the elements of the independent claim 1, upon which claim 6 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.
	
Smirnov further teaches
executing, by the at least one processor, the workflow including the user task with the decision information, (Col. 9, L. 55-59, Notice then that model 20 may be created by examining the prerequisites and/or preconditions that must exist in order to execute a particular task, and also determining the actions that are required to produce a particular inventory item, Clm. 1, means for monitoring execution of one or more current schedules produced by the scheduler so as to maintain information regarding a current state of the environment for use by the scheduler when producing schedules, Clm. 2, wherein the means for monitoring comprises a workflow engine configured to receive updates from the environment during execution of the schedule).  

System claim 13 and computer readable media 20 correspond to the method claimed in claim 6, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 7, Smirnov Comstock and Helfman teaches all of the elements of the independent claim 1, upon which claim 7 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.
	
Smirnov further teaches
 wherein the user task is further modified to include additional decision information that is determined based on context information associated with the workflow, (Col. 15, L. 1-9, to determine whether or not one or more additional jobs may be processed in the manufacturing environment, for example, within a user-specified time window (e.g., (the next four hours, the next shift, by tomorrow, etc.). Such queries 160 may be made in response to user requests 162, received by order promising module 158 from/through a user interface (e.g., a computer-implemented graphical user interface as may be running on a computer platform defined by an operating system, Col. 15, L. 19-22, Order promising module 158 may then inform the user of the scheduler's determination through decision outputs 168, which may be displayed via user interface 164.  
System claim 14 corresponds to the method claimed in claim 7s, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Claim(s) 2, 4-5, 9, 11-12, 16, 18-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Smirnov, in view of Comstock and Helfman, and further in view of Adi, (U.S. Pub. No. US 2010/0106547 A1), hereinafter Adi.
Regarding Claim 2, Smirnov Comstock and Helfman teaches all of the elements of the independent claim 1, upon which claim 2 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.
	
Smirnov does not teach but Adi teaches
wherein the decision information includes a label that is designated for the conditional sequence connector through the UI, (Para. 32, A first transition 66 is shown, representing the transition from first state node 62 to a second state node 64. GUI generation software module 28 generates first transition 66 by using the configuration of decision component 44 and is represented in the sample code with the tag "nextPhase="Approval"." Second document 52 is shown as second state node 64 labeled with the value of document label 60, and is represented in the sample code with the tag "phase name="Approval"." Although the example shown here relates, for clarity of illustration, to a very simple workflow, the techniques described herein may also be used, mutatis mutandis, to generate more elaborate workflows).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smirnov to incorporate the teachings of Adi. Doing so would provides a workflow application running on the workflow engine (See Para. 4 of Adi).

System claim 9 and computer readable media 16 correspond to the method claimed in claim 2, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Claim(s) 4-5, 11-12, 18-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Smirnov, in view of Helfman, and further in view of in view of Bielat, (U.S. Pub. No. US 2015/0149257 A1), hereinafter Bielat.
		Regarding Claim 4, Smirnov Comstock and Helfman teaches all of the elements of the independent claim 1, upon which claim 4 depends, as indicated in the 35 U.S.C. § 102 rejection of claim 1 above.

Smirnov does not teach but Bielat teaches
wherein modifying the second UI further includes incorporating the decision information into metadata that describes the user task in the workflow information, (Para. 57, A user of the enterprise modeler can create a visual representation of process and decision flows in the form of, e.g., a conventional flow chart. The user adds shapes, connectors, labels, and other metadata to the project workspace provided by the enterprise modeler to construct a flow diagram representing processes that are performed as part of the business enterprise).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smirnov to incorporate the teachings of Bielat. Doing so materially reduces the required effort to develop an operational plan and radically improves results (See Para. 15 of Bielat).

System claim 11 and computer readable media 18 correspond to the method claimed in claim 4, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

		Regarding Claim 5, Smirnov Comstock and Helfman and Bielat teaches all of the elements of the dependent claim 4, upon which claim 5 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 4 above.

Smirnov does not teach but Bielat further teaches
wherein the metadata is arranged according to a version of a Business Process Model and Notation (BPMN) format, (Para. 57, In some embodiments, the visual representation of the process and decision flows may be generated according to a modeling design standard for business process models, such as Business Process Model and Notation (BPMN)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smirnov to incorporate the teachings of Bielat. Doing so materially reduces the required effort to develop an operational plan and radically improves results (See Para. 15 of Bielat).
 
System claim 12 and computer readable media 19 correspond to the method claimed in claim 5, and therefore claim limitations, are similarly rejected under the same rationale used above, as being un-patentable.

Response to Arguments

Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive to overcome all of the rejections from the most recent Office Action.  Details are provided below. 

Arguments on Claim Rejections -35 USC § 101
101 Rejections from previous office action have been withdrawn.

Arguments on Claim Rejections -35 USC § 103
Applicant's arguments are directed to newly added and/or amended limitations that are considered for the first time in the rejection sections of this Office action to which the applicants may refer for further clarification. Applicant's arguments are moot per new grounds of rejection from Comstock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.F./
Examiner, Art Unit 3623     
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623